Exhibit B
                                                                                                        USOO6345095B1

(12) United States Patent                                                           (10) Patent No.:                         US 6,345,095 B1
       Yamartino                                                                    (45) Date of Patent:                                           Feb. 5, 2002

(54) TELEPHONE NUMBER AREA CODE                                                       5,859,896 A               1/1999 Rosen ........................ 379/350
        PREPROCESSOR                                                                  5,859,901 A               1/1999 Brendzel et al. ............ 379/114
                                                                                      5,917,904 A               6/1999 Theiss ........................ 379/355
(76)    Inventor:       Robert J. Yamartino, 36 Orchard Rd.,                                ..
                                                                                       2Y----Y/2
                                                                                                   A        :
                                                                                                                 A.      SC, - ------ --- ----------- --
                                                                                                                         CWaZ . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                             5.
                        Bedford, MA (US) 01730                                        6,134.319 A * 10/2000 Burg et al. .......... 379/88.03 X
                                                                                      6,154,535 A * 11/2000 Vel                         i et al. ....... 379/221 X
(*) Notice:             Subject to any disclaimer, the term of this
                        patent is extended or adjusted under 35
                                                                                      6.292,557 B1 * 9/2001                       yet also 379/355.08
                        U.S.C. 154(b) by 0 days.                                 * cited by examiner
                                                                                 Primary Examiner-Creighton Smith
(21) Appl. No.: 09/291,213                                                       (74) Attorney, Agent, or Firm-Covington & Burling

             Related U.S. Application Data                                       This invention provides an apparatus and method for pro
(60) Provisional application No. 60/081,735, filed on Apr. 14,                   cessing telephone numbers that assists telephone Subscribers
        1998.                                                                    in reaching the desired destination when the area code is
(51) Int. Cl. ................................................. A04M 1/56        unknown or has changed. The invention can be integrated
(52) U.S. Cl. .................................................. 379,355.08      into a telephone unit, implemented as a stand-alone device
(58) Field of Search ....................... 379,355.07, 355.08,                 connected to the Subscriber's telephone line (including
                                      379/355.09, 118, 127.01, 173               wireless, cable-TV lines, and other modes of
                                                    s       s         s          telecommunication), implemented as a utility on a personal
(56)                        References Cited                                     computer that may or may not be connected to the Internet
                                                                                 or to a telephone line, or implemented as part of the
                    U.S.   PATENT DOCUMENTS                                      telephone Switching System. In a preferred embodiment, the
       5,157,719     A      10/1992 Waldman .................... 379/356         apparatus for processing telephone numbers includes an area
       5,272,749     A      12/1993 Masek .............. ... 379/216             code processor and a caller interface. The area code proces
       5,329,578     A       7/1994 Brennan et al. .............. 379/67         Sor has means, which are responsive to information about
       5,481,603     A       1/1996 Gutierrez et al. ........... 379/221         the called party, for producing a list of telephone numbers.
       5,515,426     A       5/1996 Yacenda et al. ............ 379/201          The caller interface communicates with the area code pro
       5,553,119     A       9/1996 McAllister et al. ........... 379/67         ceSSor and a calling party; and has means for monitoring call
       5,583.926.    A      12/1996 Venier et al. ........ ... 379/207           initiation signals, means for receiving called party informa
       5,613,006 A           3/1997 Reese ........................ 379/67        tion Such as a telephone number, and means for Selecting a
       5,694,457. A         12/1997 Nixon et al.......... ... 379/100            target telephone number from the list of telephone numbers
       5,706,339 A           1/1998 Eisdorfer et al. ........... 379/211
       5,710,808 A           1/1998 Eaton ...............       ... 370201       produced by the area code processor.
       5,719,931 A           2/1998 Johnson .....               ... 379/356
       5,732,132 A           3/1998 Hamada ..................... 379/354                           30 Claims, 2 Drawing Sheets

                                                                           110
                                         AREACODE PROCESSOR
                                              PRODUCER


                                                                 2O
                                             DAABASE
                                                                                                                                                                        90
                                                                                 CAL GENERATOR
                                                                                                                      TELECOMMUNICATIONS
                                            CALLERINTERFACE                        INITIATOR           65                  NETWORK
                                               SELECTOR               55


                CALLING                          MONITOR
                PARTY

                                                RECEIVER
U.S. Patent   Feb. 5, 2002    Sheet 1 of 2                               US 6,345,095 B1




                                                   07||




                             HBOEWIRT NOI 801ETS

                                                          0NITWO Å18Wd
U.S. Patent   Feb. 5, 2002   Sheet 2 of 2   US 6,345,095 B1




                 OZZ
                                                     US 6,345,095 B1
                              1                                                                      2
        TELEPHONE NUMBER AREA CODE                                     within a radius of several miles. Further, the advent of area
               PREPROCESSOR                                            code overlay has led to a situation where multiple area codes
                                                                       can coexist at a single point, requiring 10-digit dialing even
    This application claims priority to Provisional Applica            for local calls The result is confusion and complexity for the
tion No. 60/081,735 filed Apr. 14, 1998. The specification of     5    telephone user. Calls placed without the appropriate or new
No. 60/081,735 is incorporated herein by reference. This               three-digit, destination area code currently result frequently
invention relates to the Selection of telephone numbers, and           in either an undesired connection, a phone company mes
more particularly to devices and methods for assisting                 Sage about an area code change, or a recorded message that
telephone Subscribers in connecting to the desired destina             the number is simply not in Service. In any of these events,
tion when the area code or Service code is unknown or has              the user is forced to redial the call using the revised “full”
changed.                                                               telephone number, provided that the caller can easily find
                                                                       that revised number. The full telephone number includes all
           BACKGROUND OF THE INVENTION                                 digits, including area code and other prefix digits Such as “0”
                                                                       or “1”, that may be needed to reach the desired destination
               Description of the Relevant Art                    15   in the desired manner.
                                                                          A number of aids have been developed to help Subscribers
   In North America, the telecommunications numbering                  formulate correct telephone numbers. Auto-dialers, for
plan generally divides the country into geographical area              example, are well-known devices that enable Subscribers to
code Service areas. Each three-digit area code is divided into         generate complete telephone numbers based on pre
three-digit central office exchanges that generally cover              programmed hotkeys or special code Sequences; however,
geographical Sub-areas of the area code Service area. In the           autodialers assume that the caller already knows the cur
early days of telephony, the geographical Sub-area Served by           rently correct phone number. Autodialer data that has not
a particular exchange would not generally overlap the geo              been updated to reflect the latest area code changes will also
graphical Sub-area Served by another exchange. Further, the            yield the same frustrating results mentioned previously. A
geographical Sub-areas of area codes were often established       25   more Sophisticated area code aid is described in U.S. Pat.
with Sensitivity to existing political boundaries So that              No. 5,859,901, entitled “Intelligent Call Connection Ser
residents of a particular community, for example, shared the           vice' and issued Jan. 12, 1999, to Brendzel et al. The
Same area code.                                                        Brendzel System operates on dialed Sequences that do not
   Unfortunately, the number of subscribers that can be                contain area codes, and attempts to provide an appropriate
Served by a particular exchange is limited by the number of            area code by analyzing the called party number relative to
digits that can uniquely identify a Subscriber line within the         the calling party. The analysis performed by the Brendzel
eXchange. The use of four-digit Subscriber numbers limits              System includes consideration of the calling pattern of the
the number of Subscribers within an exchange to 10,000                 calling Subscriber, and the distance between the calling party
telephone numbers. AS particular geographical Sub-areas                and the called party.
develop, however, they may eventually require more than           35      Despite the conveniences provided by auto-dialers and
10,000 subscriber numbers. This problem is typically                   devices Such as that described in the Brendzel patent, there
resolved by defining new exchanges whose geographical                  remains a need for subscriber aids that will permit the
Sub-areas may overlap the geographical Sub-areas of exist              subscriber to choose conveniently and efficiently the most
ing eXchanges. However, with the exception of wireleSS                 appropriate area code by providing the Subscriber with an
eXchanges, the geographical Sub-area covered by a particu         40   analysis of any telephone number. The Subscriber, for
lar exchange is generally completely confined to a particular          example, may desire to call a telephone number in a remote
area code Service area. This restriction ensures that duplicate        city (herein, “telephone number” refers to the exchange code
three-digit central office exchange codes may be freely                and the Subscriber number combination without area code)
assigned in adjoining area code Service areas.                         and may know an area code for that region, State or city. If
   The use of identical eXchange codes in adjoining area          45   the Subscriber were presented with a list of valid area codes,
code Service areas, however, may create ambiguities when               within Some proximity to the remote city, for the telephone
Subscribers dial numbers outside of their local eXchange.              number, then the Subscriber could select the telephone
These ambiguities are resolved by requiring Subscribers to             number and area code combination that seemed most likely
include area codes when dialing Such numbers. In earlier               to be correct.
days, central office exchanges were known by mnemonics            50               SUMMARY OF THE INVENTION
and most Subscribers making local calls were only required
to memorize a four or five digit number and an appropriate               An object of the invention is to provide an automated
mnemonic (e.g., POplar 55399). Now, however, subscribers               System that would help telephone users Select the proper
may be frequently required to enter a three-digit area code,           area code for a call.
a three-digit exchange code, and a four digit Subscriber          55      A further object of the invention is to provide an auto
number plus other acceSS numbers that may be required.                 mated System for processing telephone numbers that
   The recent rapid increases in the number of fax machines            responds to an activation Sequence.
and cellular/mobile phones has only increased the rapid                   A further object of the invention is to provide an auto
utilization of available phone numbers. As with Subscriber             mated System for processing telephone numbers that utilizes
numbers, exchange codes have also been completely utilized        60   identification information associated with the calling party
in Some area codes in the U.S. This has made it necessary to           in Suggesting proper area codes for a call.
add additional area codes in densely populated areas by                   A further object of the invention is to provide an auto
Splitting the existing area code domain into two or more               mated System for processing telephone numbers that utilizes
Separate area codes. Whereas only a few years ago (circa               a telephone number database that includes information on
1990), an area code might apply to an entire State in the         65   the relationship of area code Service areas.
United States, the ensuing proliferation of area codes has                The present invention, as broadly described herein, pro
reached the point where four different area codes might lie            vides an apparatus for processing telephone numbers that
                                                     US 6,345,095 B1
                              3                                                                      4
includes an area code processor and a caller interface. The            mented in hardware, in Software on general or Special
area code processor has means, which are responsive to                 purpose computer Systems, or in a combination of hardware
information about the called party, for producing a list of            and software. These preferred embodiments may be inte
telephone numbers. The caller interface is in communication            grated into a Subscriber telephone unit, implemented as a
with the area code processor and a calling party, and has              Stand-alone device connected to the Subscriber's telephone
means for monitoring call initiation Signals, means for                line (including wireless, cable-TV lines, and other modes of
receiving called party information that is responsive to the           telecommunication), implemented as a utility on a personal
monitoring means, and means for Selecting a target tele                computer that may or may not be connected to the Internet
phone number from the list of telephone numbers that is                or to a telephone line, or implemented as part of the
responsive to the means for producing a list of telephone              telephone Switching System. In alternative embodiments, the
numbers.                                                               apparatus may be implemented as is known in the art.
   In a preferred embodiment of an apparatus of the present               The present invention may be employed with telephone
invention, the call initiation Signals include an activation           systems using the North American Numbering Plan (NANP)
Sequence.                                                              or with other numbering schemes. The NANP scheme
                                                                  15   consists of a four-digit Subscriber number, a three-digit
   In a preferred embodiment of an apparatus of the present            eXchange code, and a three-digit area code. In operation, the
invention, the receiving means includes means for associ               present invention attempts to Suggest appropriate area codes
ating identification information with the calling party.               and eXchange codes when presented with a Subscriber
   In a preferred embodiment of an apparatus of the present            number alone; and attempts to Suggest appropriate area
invention, the telephone number database comprises infor               codes when presented with a Subscriber number and an
mation on valid area codes, information on the geographical            eXchange code, or with a Subscriber number, an exchange
areas associated with valid area codes, information on valid           code and an area code. When using the present invention
eXchanges within valid area codes, information on geo                  with non-NANP numbering schemes, it is necessary to
graphical areas associated with valid exchanges, and infor             relate, as is known in the art, appropriate portions of the
mation on the relationship of area code Service areas.            25   nonNANP numbering scheme to the subscriber number,
   The additional objects and advantages of the invention are          eXchange code, and area code elements.
Set forth in part in the description which follows, and in part           In the preferred embodiments depicted in FIG. 1, the
are obvious from the description, or may be learned by                 caller interface is Caller Interface 140. In this preferred
practice of the invention. The objects and advantages of the           embodiment, Caller Interface 140 is in communication with
invention may also be realized and attained by means of the            Calling Party 180 and with Area Code Processor 110. AS is
instrumentalities and combinations particularly Set out in the         known in the art, Caller Interface 140 may be implemented
appended claims.                                                       in hardware, in Software, or in a combination of hardware
                                                                       and software. In a preferred embodiment, Calling Party 180
      BRIEF DESCRIPTION OF THE DRAWINGS                                is a Subscriber using a Subscriber telephone unit in commu
   The accompanying drawings, which are incorporated in           35   nication with Caller Interface 140 through a standard Sub
and constitute part of the Specification, illustrate preferred         Scriber telephone line. In an alternative preferred
embodiments of the invention, and together with the                    embodiment, Calling Party 180 is a personal computer user,
description, Serve to explain the principles of the invention.         Caller Interface 140 is implemented on a personal computer,
   FIG. 1 is a diagram depicting preferred embodiments of              and the personal computer user communicates with Caller
an apparatus for processing telephone numbers.                    40   Interface 140 through the keyboard of the personal com
                                                                       puter. Calling Party 180 may access Caller Interface 140, in
   FIG. 2 is a flowchart depicting a preferred embodiment of           preferred embodiments, by other means as are known in the
a method for processing telephone numbers.                             art.
            DETAILED DESCRIPTION OF THE                                  In the preferred embodiments depicted in FIG. 1, the
              PREFERRED EMBODIMENTS                               45   means for monitoring call initiation Signals of the caller
                                                                       interface is Monitor 145. AS is known in the art, Monitor 145
   Reference will now be made in detail to the present                 monitors call initiation signals emitted by Calling Party 180.
preferred embodiments of the invention, examples of which              In preferred embodiments, the call initiation signals may be
are illustrated in the accompanying drawings.                          Standard telephone Subscriber unit Signaling or may be
   FIG. 1 depicts preferred embodiments of an apparatus for       50   Signals received from the keyboard of a personal computer,
processing telephone numbers. A preferred embodiment of                as is known in the art, that indicate a desire by Calling Party
the apparatus includes an area code processor and a caller             180 to utilize the apparatus of the present invention.
interface. The area code processor has means, responsive to               In preferred embodiments, the apparatus of the present
called party information, for producing a list of telephone            invention forms a transparent link between Calling Party
numbers. The caller interface is in communication with the        55   180 and a telecommunications network until Monitor 145
calling party and the area code processor, and has means for           receives certain predesignated Sequences as part of the call
monitoring call initiation Signals, means that are responsive          initiation Signals. When one of these predesignated
to the monitoring means for receiving called party                     Sequences is received, Monitor 145 activates, as is known in
information, and means that are responsive to the producing            the art, the other functional elements of the present inven
means for Selecting a target telephone number from the list       60   tion. For example, in a preferred embodiment, a predesig
of telephone numbers. A further preferred embodiment of                nated Sequence is four numerals followed by a long pause.
the apparatus includes a call generator as well as the area            When Calling Party 180 enters this predesignated sequence
code processor and the caller interface. The call generator            on his subscriber unit keypad, it is interpreted by Monitor
has means for initiating a call to the target telephone number,        145 as signifying a desire to activate the present invention
and is responsive to the Selecting means.                         65   and the four numerals are interpreted as the four-digit
   Preferred embodiments of the apparatus for processing               Subscriber number of a called party. In a preferred
telephone numbers of the present invention may be imple                embodiment, the predesignated Sequences are any call ini
                                                     US 6,345,095 B1
                                S                                                                     6
tiation signals that indicate that Calling Party 180 is attempt        which is described below, and obtains the list of telephone
ing to place a telephone call. In a preferred embodiment, the          numbers from Producer 115. AS is known in the art, Selector
predesignated Sequences comprise call initiation Signals that          155 is an interactive user interface with Calling Party 180.
include a full telephone number. In a further preferred                Selector 155 presents Calling Party 180 with the list of
embodiment, the predesignated Sequences comprise call                  telephone numbers and permits Calling Party 180 to select
initiation Signals that include a telephone number without an          a target telephone number from the list of telephone num
area code. In a preferred embodiment, the predesignated                bers. In preferred embodiments, Selector 155 stores the
Sequences comprise call initiation signals that include a              target telephone number for future use, provides the target
Subscriber number without an area code or an exchange                  telephone number to an auto-dialer for Storage and future
code. In an alternative preferred embodiment, the call ini             use, or provides the target telephone number to a call
tiation signals may contain a particular activation Sequence,          generator for initiation of a telephone call, as is known in the
as is known in the art, and the predesignated Sequences                art, between Calling Party 180 and the target telephone
include this activation Sequence. In this alternative preferred        number. If the list of telephone numbers contains only a
embodiment, the activation Sequence may include a code                 Single telephone number, then, in a preferred embodiment,
character Selected from the group consisting of if and *.         15   Selector 155 automatically designates the Single telephone
These code characters are particularly useful when Calling             number to be the target telephone number. In this case,
Party 180 is using a standard subscriber telephone unit to             however, in preferred embodiments, Selector 155 will still
communicate with the present invention.                                present the single telephone number to Calling Party 180 so
   In the preferred embodiments depicted in FIG. 1, the                that Calling Party 180 may note it.
means for receiving called party information of the caller               AS described below in connection with Producer 115, the
interface is Receiver 150. AS described above, Receiver 150            list of telephone numbers may include valid telephone
is responsive to Monitor 145 and remains inactive, as is               numbers in area code Service areas within a predetermined
known in the art, until Monitor 145 receives a predesignated           Scope responsive to calling party location information.
sequence. In response to Monitor 145, Receiver 150 receives            When Selector 155 presents this list of telephone numbers to
called party information from Calling Party 180. In preferred     25   Calling Party 180, Calling Party 180 may determine that the
embodiments, the called party information may be received              predetermined Scope is too narrow. In this case, Calling
as Signaling from a Standard telephone Subscriber unit,                Party 180 can signal Selector 155 to request, as is known in
Signaling received from the keyboard of a personal                     the art, a new search by Area Code Processor 110 based on
computer, or other signaling as may be known in the art for            a predetermined expanded-Scope. This request is communi
transmitting called party information. Additional methods of           cated by Selector 155 to Area Code Processor 110.
communicating with Calling Party 180 are described below
in connection with Selector 155. The called party informa                 As is known in the art, Selector 155 may perform other
tion includes the Subscriber number, and may also include              user interface functions related to controlling the operation
the eXchange code and/or the area code. AS is known in the             of the apparatus of the present invention. For example,
art, Receiver 150 makes the called party information avail        35
                                                                       Calling Party 180 may select formats for the display of the
able for use within Caller Interface 140 and Area Code                 list of telephone numbers through interaction with Selector
Processor 110.                                                         155.
   In a preferred embodiment, the Receiver 150 includes                   The methods used by Selector 155 to interact with Calling
means for associating identification information with the              Party 180 depend on the equipment used by Calling Party
calling party. For example, If the present invention is imple     40   180 to communicate with the apparatus of the present
mented at a central office location, then the central office           invention. If Calling Party 180 is using a standard telephone
provides Receiver 150 with identification information on the           Subscriber unit, then, as is known in the art, Calling Party
calling party, as is known in the art. In an alternative               180 may use the touchpad of the subscriber unit while
preferred embodiment, the calling party may provide a code             Selector 155 uses a voice synthesizer. If a subscriber unit
or password to Receiver 150 that, in turn, is used by the         45   used by Calling Party 180 includes a display screen, then
asSociating means to access previously Stored identification           Selector 155 may communicate using the display Screen, or
information for the calling party using the code or password.          a voice synthesizer, or both. Similarly, if Calling Party 180
For example, in a preferred embodiment, if the present                 is using a personal computer, then Calling Party 180 may use
invention is accessed by means of a credit card call, then the         the computer keyboard while Selector 155 communicates
credit card number would be used to access a “home” area          50   with Calling Party 180 through the computer's display
code and exchange code associated with the owner of the                Screen, through a voice Synthesizer, or both. A wide variety
credit card. Other means may be employed for associating               of other user interface devices may also be employed as are
identification information with the calling party as are               known in the art.
known in the art.                                                        In the preferred embodiments depicted in FIG. 1, the area
   In a preferred embodiment, the calling party identification    55   code processor is Area Code Processor 110. In the preferred
information includes calling party location information. In a          embodiments, Area Code Processor 110 is in communica
preferred embodiment, this calling party location informa              tion with Caller Interface 140. AS is known in the art, Area
tion is a pre-designated “home” location for the calling               Code Processor 110 may be implemented in hardware, in
party. In an alternative preferred embodiment, this calling            Software, or in a combination of hardware and Software. In
party location information is derived from the telephone          60   a preferred embodiment Area Code Processor 110 is imple
number of the telephone subscriber unit being used by                  mented as Software on a personal computer.
Calling Party 180 to access the apparatus of the present                  In the preferred embodiments depicted in FIG. 1, the
invention.                                                             means for producing a list of telephone numbers of the area
  In the preferred embodiments depicted in FIG. 1, the                 code processor is Producer 115. In preferred embodiments,
means for Selecting a target telephone number from the list       65   Producer 115 is responsive to called party information
of telephone numbers is Selector 155. In this preferred                obtained from Caller Interface 140 and produces a list of
embodiment, Selector 155 is responsive to Producer 115,                telephone numbers. The called party information is infor
                                                    US 6,345,095 B1
                            7                                                                       8
mation provided by Calling Party 180 concerning the                   in the previous example, where, however, information con
desired called party in a telephone call. The called party            cerning Subscribers, associated with telephone numbers on
information may include a Subscriber number alone, the                the list of telephone numbers, could also be made known to
Subscriber number in combination with an exchange code,               Calling Party 180.
or a Subscriber number in combination with an exchange                   In a preferred embodiment, telephone number Database
code and an area code.                                                120 additionally includes information on the relationship of
   In the preferred embodiments depicted in FIG. 1, Pro               area code Service areas. In preferred embodiments, this
ducer 115 includes telephone number Database 120. In a                relationship information may indicate the geographic proX
preferred embodiment, telephone number Database 120                   imity of area code Service areas to each other, or may
includes information on valid area codes, information on the          indicate the likelihood that a call to a particular area code
geographical areas associated with valid area codes, infor            Service area was, in fact, intended for a different particular
mation on valid exchanges within valid area codes, and                area code Service area. AS an example of the latter, a call to
information on geographical areas associated with valid               a number in the 301 area code in western Maryland, which
eXchanges. AS used herein in reference to telephone number            includes areas close to Washington, D.C., may have been
Database 120, the word “valid’ merely means that a tele          15   intended for the 202 area code in Washington, D.C., the 703
phone company or NANP Administrator has made the                      area code in northern Virginia which also includes areas
number or area code in question available for Service. It does        close to Washington, D.C., or the 240 area code that overlays
not mean that a particular number is actually in Service at a         the 301 area code. A call to a number in the 301 area code
particular time. “Geographical areas' generally refers to             could, however, have been intended for other area codes in
political divisions Such cities, towns, Suburbs, and regions,         the region Such as area code 410 in eastern Maryland, the
but may, in preferred embodiments, refer to geographical              443 overlay area code of area code 410, area code 302 in
coordinates or to other indicators of Spatial location as are         Delaware, or area code 717 in Pennsylvania. Two predeter
known in the art.                                                     mined Standards of Scope, based on information on the
   In a preferred embodiment, Producer 115 includes means,            relationships between area code Service areas, may be cre
as are known in the art, for updating telephone number           25   ated So that certain area codes are designated to be within a
Database 120. For example, if the apparatus of the present            predetermined Scope of a Specific area code, while those and
invention is implemented on a personal computer, then                 additional area codes may be designated to be within a
Database 120 may be periodically updated by contacting a              predetermined expanded-Scope of that area code. Continu
Server on the Internet. If the apparatus of the present               ing the 301 western Maryland area code example, the
invention is connected to a public Switched telephone                 predetermined scope of the 301 area code could be the 301,
network, then Database 120 may be updated by dialing into             703, 202, and the 240 area codes, while the predetermined
a special database update Site. In Situations where updating          expanded scope could be the 301, 703, 202, 240, 410, 443,
Database 120 is difficult, it may be beneficial to limit the          302, and 717 area codes. Area codes assigned to wireless
amount of information included in Database 120 to                     Service, in whole or in part, may be part of the predetermined
information, Such as area codes and eXchange codes, that do      35   Scope or the predetermined expanded-Scope of a specific
not change as frequently as, for example, Subscriber num              area code.
bers.                                                                    In a preferred embodiment, at least one predesignated area
   In response to the called party information, Producer 115          code Service area is considered to be within the predeter
produces, with reference to telephone number Database 120,            mined Scope. In a further preferred embodiment, at least one
a list of telephone numbers. This list of telephone numbers      40   predesignated area code is a toll-free Service access code. In
contains only valid telephone numbers, as determined by               Some situations it may be desirable to consider at least one
telephone number Database 120, that are related to the called         area code Service area to be within the predetermined Scope
party information. For example, if the called party informa           of all other area code Service areas. For example, if a
tion includes a Subscriber number, an exchange code, and an           particular Calling Party 180 very frequently calls a particular
area code, then Producer 115 determines from Database 120,       45   area code Service area, then it may be desirable to assume
as is known in the art, if the given area code and exchange           that any calls made by that Calling Party 180 may be
code combination is valid. If the combination is valid then           intended for that particular area code Service area. It may
the list of telephone numbers produced by Producer 115                also be beneficial to assume that tollfree Service acceSS
includes the given Subscriber number, exchange code, and              codes have nationwide Service areas and are, therefore,
area code, along with information concerning the geographi       50   within the predetermined Scope of each other.
cal area or other available information associated with the              In preferred embodiments utilizing predetermined Scope
eXchange code and area code combination. The list of                  and predetermined expanded-Scope designations, the list of
telephone numbers and other information is passed by Caller           telephone numbers produced by Producer 115 may include
Interface 140 to Calling Party 180. If the combination is not         valid telephone numbers in area code Service areas within a
valid, then this discrepancy is passed to Caller Interface 140   55   predetermined Scope or an predetermined expanded-Scope
for transmission to Calling Party 180.                                responsive to the called party information. For example, the
   In a preferred embodiment, telephone number Database               called party information may include a valid Subscriber
120 additionally includes information on the valid Sub                number, exchange code, and area code for a telephone
Scriber telephone numbers within valid exchanges. In a                number (“the called number”) in the San Francisco area.
preferred embodiment, information concerning Subscribers,        60   Using the predetermined Scope designations, the list of
Such as their names, is Stored in Database 120 and associated         telephone numbers presented to Calling Party 180 by Selec
with the valid subscriber telephone numbers. Similarly to             tor 155 would then include the called number, as well as
the previous example, if the called party information                 other valid telephone numbers within the predetermined
includes a Subscriber number, an exchange code, and an area           scope of the called number that have the same subscriber
code, then Producer 115 determines from Database 120, as         65   number and exchange code as the called number, but dif
is known in the art, if the given area code, exchange code,           ferent area codes In this Same example, but using the
and Subscriber number combination is valid and proceeds as            predetermined expanded-Scope designations, the list of tele
                                                     US 6,345,095 B1
                               9                                                                     10
phone numbers presented to Calling Party 180 by Selector                added to the called party information, and the called party
155 would include the called number, as well as other valid             information is then processed by Producer 115 using pre
telephone numbers within the predetermined expanded                     determined Scope and predetermined expanded-Scope as
scope of the called number that have the same subscriber                described above. In this situation, in an alternative preferred
number and eXchange code as the called number. Since the                embodiment, Database 120 further comprises information
list of telephone numbers presented to Calling Party 180 by             on the relationship of central office exchanges Similar to the
Selector 155 in both examples would include geographical                information on the relationship of area code Service areas,
information on the area code Service areas of each number,              and the predetermined Scope and predetermined expanded
Calling Party 180 could determined the most likely tele                 Scope are defined for central office exchanges as well as area
phone number for the called party based on this geographi               codes. In this alternative preferred embodiment, the area
cal information.                                                        code and exchange codes derived from the calling party
   Continuing consideration of preferred embodiments that               location information are added to the called party
utilize the predetermined Scope and predetermined                       information, and the called party information is then pro
expanded-Scope designations, an area code and an exchange               cessed by Producer 115 using predetermined Scope or pre
code provided in the called party information may not be                determined expanded-Scope applied to both area codes and
                                                                   15   eXchanges.
found to be a valid combination. In this case, the present                In the preferred embodiments depicted in FIG. 1, the call
invention assumes that the exchange code provided is cor                generator is Call Generator 160. In a preferred embodiment,
rect and that the area code provided is in the predetermined            Call Generator 160 is in communication with Caller Inter
Scope or the predetermined expanded-Scope of the correct                face 140 and Telecommunications Network 190. AS is
area code of the called party. Thus, continuing the example             known in the art, Call Generator 160 may be implemented
and using the predetermined Scope designations, the list of             in hardware, in Software, or in a combination of hardware
telephone numbers presented to the Calling Party 180 by                 and Software. In a preferred embodiment, Telecommunica
Selector 155 would not include the called number but would              tions Network 190 is a public switched telephone network.
include other valid telephone numbers within the predeter               In an alternative preferred embodiment, Telecommunica
mined Scope of the called number that have the same                25   tions Network 190 is the Internet. In preferred embodiments,
Subscriber number and exchange code as the called number.               and as is known in the art, Telecommunications Network
Similarly, but using the predetermined expanded-Scope                   190 may be a public or private network, implemented using
designations, the list of telephone numbers would not                   circuit Switched, packet Switched, or point-to-point commu
include the called number but would include other valid                 nications techniques and technologies, and accessed through
telephone numbers within the predetermined expanded                     conventional wires, cable-TV lines, or wireleSS modes.
scope of the called number that have the same subscriber                   In a preferred embodiment depicted in FIG. 1, the means
number and exchange code as the called number. In a                     for initiating a call to the target telephone number of Call
preferred embodiment, when the called number is not found               Generator 160 is Initiator 165. In this preferred embodiment,
to be valid, Selector 155 provides this information to Calling          Initiator 165 is responsive to Selector 155. As described
Party 180 through a separate message, as is known in the art.      35   above, Selector 155 selects a target telephone number
   In the above examples, the apparatus of the present                  through interaction with Calling Party 180 and provides the
invention is able to provide useful information concerning              target telephone number to Call Generator 160. Initiator 165
the validity of telephone numbers without any reference to              then, as is known in the art, initiates a telephone call to the
location or other information about Calling Party 180. The              target telephone number. In preferred embodiments, Calling
apparatus acquires additional utility, however, when infor         40   Party 180 may, through interaction with Selector 155, direct
mation about Calling Party 180 is known.                                Initiator 165 to abort the telephone call or to dial the
  AS described above in reference to Receiver 150, in                   telephone number, provided by Calling Party 180 as part of
preferred embodiments, identification information is asso               the called party information, exactly as provided. In a
ciated with the calling party, and this identification infor            preferred embodiment, whenever the list of telephone num
mation includes calling party location information. In a           45   bers contains only a single telephone number, Selector 155
preferred embodiment, the list of telephone numbers                     automatically designates the Single telephone number as the
includes valid telephone numbers in area code Service areas             target telephone number and provides that number to Call
within a predetermined Scope responsive to calling party                Generator 160 for initiation of a telephone call without
location information. In a further preferred embodiment, the            consulting Calling Party 180.
list of telephone numbers includes valid telephone numbers         50      FIG. 2 depicts a flowchart of a preferred embodiment of
in area code Service areas within an predetermined                      a method for processing telephone numbers. This method
expanded-Scope responsive to calling party location infor               includes the Steps of monitoring call initiation Signals from
mation. These preferred embodiments perform in a similar                a calling party; receiving called party information in
manner to the San Francisco example provided above                      response to the monitoring Step; producing a list of tele
where, however, the called party information does not              55   phone numbers in response to the called party information;
include an area code. In these cases, an area code is derived           and Selecting a target telephone number from the list of
from the calling party location information, as is known in             telephone numbers in response to the producing Step. Pre
the art, and is used as the area code of the called party. Thus,        ferred embodiments of the method for processing telephone
in preferred embodiments where calling party location infor             numbers of the present invention may be implemented in
mation is available and where the called party area code is        60   hardware, in Software on general or Special-purpose com
not provided, the predetermined Scope or predetermined                  puter Systems, or in a combination of hardware and Soft
expanded-Scope is determined with reference to the location             ware. Integration of these preferred embodiments into Sub
of the calling party.                                                   Scriber telephone units, personal computers, or other devices
   In a preferred embodiment, the called party information              may be performed as described above in reference to FIG.
may include a Subscriber number but no exchange code or            65   1.
area code. In this situation, the area code and eXchange code             In the preferred embodiment depicted in FIG. 2, the step
derived from the calling party location information are                 of monitoring call initiation Signals from a calling party is
                                                      US 6,345,095 B1
                              11                                                                      12
accomplished by Monitor Call Initiation Signals step 210.                location information. In a further preferred embodiment, the
As is known in the art, Monitor Call Initiation Signals step             list of telephone numbers includes valid telephone numbers
210 monitors call initiation Signals emitted by a calling                in area code Service areas within an predetermined
party. Additional information concerning the monitoring                  expanded-Scope responsive to the calling party location
function and call initiation signals is provided above in                information. Additional information concerning the prede
reference to Monitor 145 and Calling Party 180 depicted in               termined Scope and the predetermined expanded-Scope are
FIG.1. In a preferred embodiment, the call initiation signals            provided above in reference to Database 120, depicted in
contain an activation Sequence. In a further preferred                   FIG. 1.
embodiment, the activation Sequence includes a code char                    In a preferred embodiment, at least one predesignated area
acter Selected from the group consisting of if and *. Addi               code Service area is considered to be within the predeter
tional information concerning activation Sequences is also               mined Scope. In a further preferred embodiment, at least one
provided in reference to Monitor 145 depicted in FIG. 1.                 pre-designated area code is a toll-free Service acceSS code.
   In the preferred embodiment depicted in FIG. 2, the step              Additional information concerning pre-designated area code
of receiving called party information is accomplished by                 Service areas and toll-free Service access codes is provided
Receive Called Party Information step 220. In response to           15   above in reference to Database 120 depicted in FIG. 1.
Monitor Call Initiation Signals step 210, Receive Called                    In the preferred embodiment depicted in FIG. 2, the step
Party Information step 220 receives called party information             of Selecting a target telephone number from the list of
from the calling party. Additional information concerning                telephone numbers is accomplished by Select Target Tele
the receiving function and called party information is pro               phone Number step 240. In response to Produce List Of
vided above in reference to Receiver 150 depicted in FIG.1.              Telephone Numbers step 230, Select Target Telephone Num
In a preferred embodiment, Receive Called Party Informa                  bers step 240 obtains the list of telephone numbers, presents
tion Step 220 includes the Step of associating identification            the calling party with the list of telephone numbers, and
information with the calling party. In a preferred                       permits the calling party to Select the target telephone
embodiment, the identification information includes calling              number from the list. Additional information concerning the
party location information. Additional information concern          25
                                                                         Selection function is provided above in reference to Selector
ing identification information and calling party location                155, depicted in FIG. 1.
information is provided above in reference to Receiver 150.                 In a preferred embodiment not depicted in FIG. 2, the
   In the preferred embodiment depicted in FIG. 2, the step              method for processing telephone numbers of the present
of producing a list of telephone numbers is accomplished by              invention includes the Steps of monitoring call initiation
Produce List Of Telephone Numbers step 230. In response                  Signals from a calling party; receiving called party informa
to the called party information, Produce List Of Telephone               tion in response to the monitoring Step, producing a list of
Numbers step 230 produces a list of telephone numbers.                   telephone numbers in response to the called party informa
Additional information concerning the producing function is              tion; Selecting a target telephone number from the list of
provided above in reference to Producer 115 depicted in             35   telephone numbers in response to the producing Step; and
FIG. 1. In a preferred embodiment, Produce List Of Tele                  initiating a call to the target telephone number through a
phone Numbers step 230 includes the use of a telephone                   telecommunications network in response to the Selecting
number database. In a further preferred embodiment, the                  Step. In a preferred embodiment, the monitoring Step, the
telephone number database includes information on valid                  receiving Step, the producing step, and the Selecting Step are
area codes, information on the geographical areas associated        40   performed as described above in reference to FIG. 2. In a
with valid area codes, information on valid exchanges                    preferred embodiment, the Step of initiating a call to the
within valid area codes, and information on geographical                 target telephone number through a telecommunications net
areas associated with valid exchanges. In a further preferred            work is performed by initiating a telephone call, as is known
embodiment, the telephone number database includes infor                 in the art and in response to the Selecting Step, to the target
mation on valid telephone numbers within valid exchanges.           45   telephone number. Additional information concerning the
   In a preferred embodiment, Produce List Of Telephone                  initiating function and the telecommunications network is
Numbers step 230 includes the step of updating the tele                  provided above in reference to Call Generator 160, depicted
phone number database. Additional information concerning                 in FIG. 1.
the database updating function is provided above in refer                   It will be apparent to those skilled in the art that various
ence to Producer 115 and Database 120, depicted in FIG. 1.          50   modifications can be made to this invention of an apparatus
   In a preferred embodiment, the telephone number data                  and method for processing telephone numbers, without
base includes information on the relationship of area code               departing from the Scope or Spirit of the invention or of the
Service areas. AS described above in more detail in reference            claims. It is also intended that the present invention and
to Database 120, depicted in FIG. 1, in preferred                        appended claims cover modifications, variations, and
embodiments, this relationship information may indicate the         55   equivalents of the apparatus and method for processing
geographic proximity of area code Service areas to each                  telephone numbers of the present invention.
other, or may indicate the likelihood that a call to a particular          I claim:
area code Service area was, in fact, intended for a different               1. An apparatus for processing telephone numbers, com
particular area code Service area. Two predetermined Stan                prising:
dards of Scope based on relationship information may be             60      an area code processor having
created So that certain area codes are designated to be within                 means, responsive to called party information, for
a predetermined Scope of a Specific area code, while those                       producing a list of telephone numbers, and
and additional area codes may be designated to be within an                 a caller interface, in communication with a calling party
predetermined expanded-Scope of the Specific area code.                        and the area code processor, having
   In a preferred embodiment, the list of telephone numbers         65         means for monitoring call initiation Signals,
includes valid telephone numbers in area code Service areas                    means, responsive to the monitoring means, for receiv
within a predetermined Scope responsive to calling party                         ing called party information, and
                                                    US 6,345,095 B1
                             13                                                                   14
      means, responsive to the producing means, for Select              receiving, responsive to the monitoring Step, called party
        ing a target telephone number from the list of tele                information;
        phone numbers.                                                  producing, responsive to the called party information, a
   2. The apparatus for processing telephone numbers of                    list of telephone numbers, and
claim 1, wherein the call initiation Signals contain an acti     5      Selecting, responsive to the producing Step, a target tele
Vation Sequence.                                                           phone number from the list of telephone numbers.
   3. The apparatus for processing telephone numbers of                  17. The method for processing telephone numbers of
claim 2, wherein the activation Sequence comprises a code             claim 16, wherein the call initiation signals contain an
character Selected from the group consisting of it and *.             activation Sequence.
   4. The apparatus for processing telephone numbers of                  18. The method for processing telephone numbers of
claim 1, wherein the receiving means comprises means for              claim 17, wherein the activation Sequence comprises a code
asSociating identification information with the calling party.        character Selected from the group consisting of it and *.
   5. The apparatus for processing telephone numbers of                  19. The method for processing telephone numbers of
claim 4, wherein calling party identification information             claim 16, wherein the receiving Step comprises the Step of
includes calling party location information.                     15
                                                                      asSociating identification information with the calling party.
   6. The apparatus for processing telephone numbers of                 20. The method for processing telephone numbers of
claim 5, wherein the list of telephone numbers comprises              claim 19, wherein identification information includes calling
                                                                      party location information.
valid telephone numbers in area code Service areas within a             21. The method for processing telephone numbers of
predetermined Scope responsive to calling party location              claim 20, wherein list of telephone numbers comprises valid
information.                                                          telephone numbers in area code Service areas within a
   7. The apparatus for processing telephone numbers of               predetermined Scope responsive to calling party location
claim 6, wherein the list of telephone numbers comprises              information.
valid telephone numbers in area code Service areas within a             22. The method for processing telephone numbers of
predetermined expanded-Scope responsive to calling party              claim 21, wherein the list of telephone numbers comprises
location information.                                            25   valid telephone numbers in area code Service areas within a
   8. The apparatus for processing telephone numbers of               predetermined expanded-Scope responsive to the calling
claim 6, wherein at least one pre-designated area code                party location information.
Service area is considered to be within the predetermined               23. The method for processing telephone numbers of
Scope.                                                                claim 21, wherein at least one pre-designated area code
  9. The apparatus for processing telephone numbers of                Service area is considered to be within the predetermined
claim 8, wherein at least one pre-designated area code is a           Scope.
toll-free Service access code.                                          24. The method for processing telephone numbers of
   10. The apparatus for processing telephone numbers of              claim 23, wherein at least one pre-designated area code is a
claim 1, wherein the producing means comprises a tele                 toll-free Service access code.
phone number database.                                           35     25. The method for processing telephone numbers of
   11. The apparatus for processing telephone numbers of              claim 16, wherein the producing Step comprises the use of
claim 10, wherein the telephone number database comprises             a telephone number database.
information on valid area codes, information on the geo                 26. The method for processing telephone numbers of
graphical areas associated with valid area codes, information         claim 25, wherein the telephone number database comprises
on Valid exchanges within valid area codes, and information      40
                                                                      information on valid area codes, information on the geo
on geographical areas associated with valid exchanges.                graphical areas associated with valid area codes, information
   12. The apparatus for processing telephone numbers of              on valid exchanges within valid area codes, and information
claim 11, wherein the telephone number database further               on geographical areas associated with valid exchanges.
comprises information on valid telephone numbers within                 27. The method for processing telephone numbers of
valid exchanges.                                                 45   claim 26, wherein the telephone number database further
   13. The apparatus for processing telephone numbers of              comprises information on valid telephone numbers within
claim 11, wherein the telephone number database further               valid exchanges.
comprises information on the relationship of area code                  28. The method for processing telephone numbers of
Service areas.                                                        claim 26, wherein the telephone number database further
  14. The apparatus for processing telephone numbers of          50   comprises information on the relationship of area code
claim 10 wherein the producing means further comprises                Services areas.
means for updating the telephone number database.                       29. The method for processing telephone numbers of
  15. The apparatus for processing telephone numbers of               claim 25, wherein the producing Step further comprises the
claim 1, further comprising a call generator, in communi              Step of updating the telephone number database.
cation with the caller interface and a telecommunications        55     30. The method for processing telephone numbers of
network, having means, responsive to the Selecting means,             claim 16, further comprising the Step of initiating, respon
for initiating a call to the target telephone number.                 Sive to the Selecting Step, a call to the target telephone
   16. A method for processing telephone numbers, com                 number through a telecommunications network.
prising the Steps of
   monitoring call initiation signals from a calling party;                                 k   k      k   k   k
